5. Fact-finding mission to the regions of Andalusia, Valencia and Madrid (vote)
Motion for a resolution:
- Before the vote on paragraph 11
(IT) Mr President, I should like to point out that there is a mistake in the Italian translation, which for us is substantive and not trivial. Where the English version has 'calls upon regional authorities to establish special administrative commissions', it says, 'invita le autorità regionali a istituire tribunali amministrativi speciali'. That is a situation that we had at the time of fascism, which must not be brought back again. I therefore suggest we put 'commissioni', in line with the English and French texts. In addition, I should like to suggest that the 'powers of arbitration' associated with the commissions be reviewed and replaced with 'powers of decision'.
Thank you, Mrs Sbarbati; we shall of course ask the appropriate services to take action on the linguistic part of your comment.